Citation Nr: 0115989	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  98-02 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disability.

2.  Entitlement to service connection for a left wrist 
disability.

3.  Entitlement to service connection for a bilateral knee 
disability. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from October 1991 to 
February 1996.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington (RO), which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's right wrist disability is not related to 
her active service.

3.  The veteran's left wrist disability is not related to her 
active service.

4.  The veteran's knee disabilities are not related to her 
active service, or to any service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for a right wrist disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.304 
(2000).

2.  Service connection for a left wrist disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131; Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096; 
38 C.F.R. §§ 3.303, 3.304.

3.  Service connection for a bilateral knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131; Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096; 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran maintains, in substance, that she suffers from 
right wrist pain, left wrist tendonitis, and a bilateral knee 
disability, due to injuries she suffered while on active 
duty.  As the veteran continues to suffer from the claimed 
disabilities, a favorable determination is requested.

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
veteran substantiate her claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096.  In this 
regard, the Board notes that records pertaining to the 
veteran's service have been obtained; post-service VA 
treatment records have been obtained; and VA examinations 
have been conducted.  

In addition, in an August 1997 Statement of the Case and a 
December 1999 Statement of the Case (sic), the veteran was 
notified of the evidence required for a grant of service 
connection for her claimed disabilities.  Correspondence 
dated in December 2000, sent to the veteran's current 
address, notified her that she was scheduled for a hearing 
before Travel Board in January 2001.  There is no indication 
that the veteran did not receive these notices, such as their 
return by the U.S. Postal Service as undeliverable.  
Nevertheless, the veteran failed to report for the scheduled 
hearing.  The Board points out that "[t]he duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  In light of the foregoing, the Board finds that 
under the circumstances of this case, VA has made reasonable 
efforts to assist the veteran in attempting to substantiate 
her claim and that additional assistance is not required.  
Id.

The veteran's service medical records are silent as to 
complaints, findings, symptoms, or diagnoses of the knees.  
The sole relevant evidence regarding the veteran's wrists 
consists of an April 1995 treatment report indicating that 
the veteran complained of right wrist pain of one week's 
duration.  The veteran stated that the pain started after she 
played racquetball.  There was no edema, and there was 
positive range of motion with pain.  On physical examination 
of the right wrist, the veteran had good range of motion, and 
tenderness over the proximal volar aspect.  The assessment 
was wrist tendonitis and the plan was to avoid racquetball 
and push-ups, use a wrist brace for five days and take 
Motrin.  The report of the veteran's December 1995 separation 
medical examination indicates that her wrists and knee were 
normal on relevant clinical examinations, and identifies no 
relevant defects or diagnoses.  The veteran's December 1995 
separation report of medical history provides that she 
expressly denied swollen or painful joints, a "trick" or 
locked knee, and bone, joint or other deformity.  The 
physician's summary is negative for relevant findings.  

The veteran's post-service VA treatment records indicate in 
January 1997 she was seen for a consultation due to "N, T" 
in certain right fingers and all left fingers.  Examination 
was positive for Tinel's sign in the right elbow and left 
wrist.  The veteran underwent EMG/nerve conduction testing in 
February 1997 that found briskly normal detailed testing on 
bilateral ulnar and median nerves, both sensory and motor 
functions.  The provider noted that there were no findings 
consistent with cubital or carpal tunnel syndromes on either 
side.  

In May 1997, the veteran complained of instability and pain 
in the right knee, as well as episodic shooting pains.  The 
pertinent assessment was right knee instability.  On follow-
up in August 1997, the veteran again noted some instability 
of her knee.  The veteran related that her knees had 
improved, despite the fact that she had started a new job at 
the airport loading planes, which involved significant 
physical exertion.  She was recommended to use an ace wrap on 
her knees at times when they were bothering but otherwise 
seemed to have improved in this area.  The veteran also 
continued with intermittent pain in her wrists bilaterally, 
that had been a long-term problem and seemed to be worse 
lately.  On physical examination, the veteran's wrists were 
currently non-tender, without swelling and with full range of 
motion.  The pertinent assessment was bilateral tendonitis, 
that might be exacerbated by her new job loading airplanes.  
She was provided with two wrist splints that she tried on and 
thought might provide some additional support for her wrists.  

The veteran was provided a VA examination in January 1997.  
She reported having developed right wrist pain around 1992 
while playing racquetball and left wrist pain in 1994, while 
performing strenuous physical activities.  She said that she 
had received treatment and that the pain had continued to the 
present.  The veteran also reported having injured her right 
knee around 1994 while running up a hill.  

The veteran currently complained of popping of the right 
wrist with any circular motion of the wrist, as well as 
numbness of some fingers of the right hand on certain 
activities.  She also reported weakness of both hands and 
numbness and tingling of her entire left hand on certain 
activities.  The veteran reported popping and giving way of 
the right knee, and said she had fallen and re-injured her 
left knee as a result.  She complained of pain in both knees 
while walking uphill and stair-climbing.  

Results of physical examination were provided in detail.  
These findings resulted in a diagnosis of chronic synovitis 
bilateral wrist, and patellofemoral joint syndrome bilateral 
knees.  Radiographic examinations conducted later in January 
1997 resulted in impressions of normal wrists and normal 
knees.  

An April 1997 VA examination addendum provides that a request 
had been made by the RO for a clarification, since a 
diagnosis of chronic synovitis in both wrists had been made 
but no objective findings had been set forth.  The addendum 
provides that chronic synovitis is a condition of constant or 
intermittent inflammation of the joint synovium.  It was a 
chronic condition that could not be visualized on 
radiographic examination.  An MRI or arthrogram might 
describe the condition if seen incidentally but these tests 
should not be used to diagnosis the condition.  A patient 
rarely exhibits signs due to this problem and it is a 
diagnosis made from the patient's history.  Additionally, a 
good history is as important in establishing a diagnosis as 
physical findings.  The pertinent diagnoses for the veteran 
were again related to be chronic synovitis of the bilateral 
wrists and patellofemoral joint syndrome, bilateral knees.  

Analysis

Relevant laws provide that a claimant with active service may 
be granted service connection for disease or disability 
either incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  The 
disease entity for which service connection is sought must be 
"chronic" as opposed to merely "acute and transitory" in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, a veteran with active service may be granted 
secondary service connection for disease or disability 
proximately due to or the result of a service-connected 
disability or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.310.

Further, in Allen v. Brown, 7 Vet. App. 439 (1995), the Court 
held that when aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against entitlement 
to service connection for the claimed disabilities.  As a 
result, service connection must be denied.

Despite the veteran's assertions that she injured her knees 
and left wrist while on active duty, her service medical 
records are completely negative for complaints, findings, 
symptoms, or diagnoses related to her left wrist or either 
knee.  The silence of the clinical records, with one 
exception of brief treatment for right wrist pain in April 
1995, is fully consistent with her own statements of medical 
history at separation where she denied any relevant symptoms.

Although the veteran's post-service medical records indicate 
that she currently has left wrist synovitis and 
patellofemoral syndrome of both knees, there is no evidence 
relating these diagnoses to her service, such as a medical 
opinion based on a complete review of the record.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Nor are there any 
medical records showing post-service continuity of chronic 
symptomatology.  In fact, the veteran's sole outpatient post-
service knee and wrist complaints, dated in 1997, were 
thought to be related to her current employment.  The veteran 
has submitted no evidence showing continuity of 
symptomatology since 1997.  

In addition, even if the veteran's right knee patellofemoral 
syndrome were found to be service-connected, there is no 
evidence showing it caused, resulted in or aggravated any 
left knee disability.  38 C.F.R. § 3.310, Allen, 7 Vet. App. 
at 439.  

The Board recognizes the veteran's own contentions as to the 
relationship between her military service and her current 
left wrist and bilateral knee complaints.  As a layperson, 
the veteran is competent to testify as to observable 
manifestations.  On the other hand, she is not competent to 
provide an opinion requiring medical knowledge, such as an 
opinion as to medical etiology or a medical nexus.  Espiritu, 
2 Vet. App. at 492.  Accordingly, her own assertions do not 
constitute competent evidence that her current left wrist 
synovitis or bilateral patellofemoral joint syndrome are 
related to her service or to any service-connected 
disability. 

Turning to the veteran's right wrist, the Board acknowledges 
that the veteran was treated on one occasion during service 
for what was assessed as tendonitis.  During the remainder of 
her service, the veteran failed to report any additional 
right wrist complaints or symptoms.  Moreover, there is no 
competent evidence relating her current right wrist synovitis 
to the single episode of tendonitis.  As noted above, as a 
layperson the veteran is not competent to provide an opinion 
requiring medical knowledge, such as an opinion as to medical 
etiology or a medical nexus.  Id.  Accordingly, her own 
assertions do not constitute competent evidence that her 
current right wrist synovitis is related to her service.  

Further, as noted above, the post-service medical records 
fail to demonstrate continuity of chronic right wrist 
symptoms.  The veteran's sole outpatient post-service 
complaints occurred in 1997, and were thought to be related 
to her employment.

The Board notes that according to the April 1997 VA 
examination addendum, chronic synovitis can not be visualized 
on radiographic examination, only incidentally on MRI or 
arthrogram (though these should not be used to make the 
diagnosis), and it is only rarely displayed on clinical 
examination.  The physician stressed that the diagnosis is 
made from history and that a good history is thus as 
important as physical findings.  The January 1997 VA 
diagnosis of chronic bilateral synovitis of the wrists was 
based on the history provided by the veteran during that 
examination, specifically that she had continuous wrist pain 
from injuries in 1992 and 1994 through the remainder of her 
military service.  However, her service medical records do 
not support this history.  Indeed, her service medical 
records are negative for any pertinent findings or complaints 
other than those offered in regards to the right wrist during 
one single consultation in April 1995.  Moreover, the Board 
finds that great probative weight must be assigned to the 
fact that the veteran expressly denied the existence of 
relevant symptoms at the time of her separation examination 
in December 1995.  This history recorded at the critical time 
in question is entitled to far more probative weight than 
later recollections.  

Whether chronic symptoms were present in service and to the 
date of the diagnosis in 1997 is not a fact that can be 
established by a post service examiner, as the April 1997 
report acknowledges.  It can only be established by 
contemporary clinical records or by statements of medical 
history that are credible.  As the clinical evidence is 
negative, and the contemporaneous history is likewise 
negative, the only question remaining is the credibility to 
be assigned to the later recollections of the presence of 
chronic symptoms.  This is an adjudicative determination, not 
a medical determination.  For the reasons given, the Board 
finds that the report by the claimant of chronic symptoms is 
not credible on this record as it is contradicted by the far 
more credible contemporaneous records.   As a result, the 
January 1997 VA diagnosis of chronic bilateral synovitis of 
the wrists, linked by implication back to service, is not 
probative to the issue of causation presented in this case.  

Nor can the Board find that a further examination is required 
to obtain an opinion to decide the case since, as the April 
1997 provider stated, a medical examiner could only provide 
an opinion that was based upon the statements of medical 
history.  Having found that the correct medical history is 
the absence of a continuity of symptoms, the Board finds that 
the April 1997 medical opinion is fully sufficient to decide 
the case.   As the Court has pointed out, an opinion founded 
upon an incorrect medical history is not entitled to 
probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 460-
461 (1993)("An opinion based upon an inaccurate factual 
premise has no probative value."); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993)("[The physicians] diagnoses can be no 
better than the facts alleged by the appellant.").  As there 
exists no reasonable possibility that additional VA 
assistance would aid in substantiating the veteran's claims 
for service connection for a right wrist disability, a left 
wrist disability and a bilateral knee disability, no 
additional development is required.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096. 


ORDER

Service connection for a right wrist disability is denied.

Service connection for a left wrist disability is denied.

Service connection for a bilateral knee disability is denied. 



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals



 

